812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cephas RICHARDSON-EL, Plaintiff-Appellant,v.CLASSIFICATION COUNSELOR # 7, Defendant-Appellee.
No. 86-7314.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1987.Decided Feb. 26, 1987.

Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Cephas Richardson-El, appellant pro se.
Stephen Howard Sachs, Attorney General;  David Yuan Li, Office of the Attorney General, for appellee.
PER CURIAM:


1
Cephas Richardson-El, a Maryland inmate, filed a complaint alleging that the defendants violated his civil rights.  After reviewing the complaint, the district court determined that several of the claims were without merit and dismissed them accordingly.  In a separate order issued on the same date, the court referred the remaining issues to a magistrate for recommendation.  Richardson-El noted his appeal.


2
Under 28 U.S.C. Sec. 1291, this Court only has jurisdiction to review final decisions of the district court.  A final decision disposes of all issues in dispute as to all parties.  "Federal appellate jurisdiction generally depends on the existence of a decision by the district court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  The record before us indicates that final judgment has not yet been entered.


3
Although the district court has dismissed several of the claims presented by Richardson-El, Rule 54(b), Fed.R.Civ.P., indicates that for an order disposing of fewer than all the claims to be considered final, the district court must make "an express determination that there is no just reason for delay and ... an express direction for the entry of judgment."    No such determination has been made in this case.


4
Accordingly, we grant appellee's motion and dismiss this appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.